  Case: 4:20-cv-00728-NCC Doc. #: 8 Filed: 09/03/20 Page: 1 of 3 PageID #: 28



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DARREN BRADFORD YANCEY,                           )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )            No. 4:20-cv-00728-NCC
                                                  )
CALLAWAY COUNTY JAIL                              )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on initial review of self-represented plaintiff Darren

Bradford Yancey's prisoner civil rights complaint pursuant to 28 U.S.C. § 1915. For the reasons

discussed below, the Court will transfer this action to the United States District Court for the

Western District of Missouri.

                                            Background

       Plaintiff is an inmate currently incarcerated at the Tipton Correctional Center in Tipton,

Missouri. He brings this action pursuant to 42 U.S.C. § 1983, naming the Callaway County Jail as

the sole defendant. (Docket No. 1 at 2). In the complaint, plaintiff accuses defendant of failing to

protect him from an attack that took place on January 4, 2020, and then denying him proper

medical care. (Docket No. 1 at 3, 5). As a result of this alleged assault, plaintiff states he suffered

from cranial lacerations, head trauma, hearing loss, and vision trouble. (Docket No. 1 at 4).

Plaintiff is seeking unspecified monetary damages. (Docket No. 1 at 7).

                                             Discussion

       As noted above, plaintiff brings this action pursuant to 42 U.S.C. § 1983, alleging that the

Callaway County Jail failed to protect him from an assault, and also denied him proper medical
  Case: 4:20-cv-00728-NCC Doc. #: 8 Filed: 09/03/20 Page: 2 of 3 PageID #: 29



care. However, plaintiff has not demonstrated that venue is proper in this Court. Venue over civil

actions properly lies only in:

               (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is located;
               (2) a judicial district in which a substantial part of the events or
               omissions giving rise to the claim occurred, or a substantial part of
               property that is the subject of the action is situated; or (3) if there is
               no district in which an action may otherwise be brought as provided
               in this section, any judicial district in which any defendant is subject
               to the court's personal jurisdiction with respect to such action."

28 U.S.C. § 1391(b). If venue is improper, the Court must either dismiss the action or, in the

interest of justice, transfer the action to the proper district. 28 U.S.C. § 1406(a).

       In the instant case, venue properly lies in the Western District of Missouri. Plaintiffs claim

concerns an alleged assault and denial of medical care that occurred at the Callaway County Jail

in Fulton, Missouri. The Callaway County Jail is in Callaway County, which is in the Central

Division of the Western District of Missouri. See 28 U.S.C. § 105(b)(4). Thus, the events giving

rise to the complaint took place in the Western District. Moreover, the named defendant is also

located in the Western District. Nothing in the complaint gives any indication that any part of

plaintiffs case occurred in the Eastern District of Missouri.

        Because plaintiff has named a county jail as the only defendant, and because a county jail

is not subject to suit, plaintiff likely will have to amend his complaint to avoid dismissal.

Nonetheless, since plaintiff is proceeding as a self-represented litigant, and since he has raised a

serious claim, the Court will transfer this matter to the United States District Court for the Western

District of Missouri.

        Accordingly,




                                                   2
  Case: 4:20-cv-00728-NCC Doc. #: 8 Filed: 09/03/20 Page: 3 of 3 PageID #: 30



       IT IS HEREBY ORDERED that the Clerk of Court shall transfer this case to the United

States District Court fort Western District of Missouri. See 28 U.S.C. § 1406(a).

       Dated this   g   day   of~                      , 2020


                                               7jmfiiLJ~
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                               3
